1       IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 IRENE C. MUNOZ, f/k/a
 3 IRENE C. RIVERA,

 4         Petitioner-Appellee,
 5 and

 6 STATE OF NEW MEXICO, ex rel.
 7 HUMAN SERVICES DEPARTMENT,

 8         Intervenor-Appellee,

 9 v.                                                       NO. 28,006

10 ALFRED R. RIVERA,

11         Respondent-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF CHAVES COUNTY
13 Freddie J. Romero, District Judge

14 Irene C. Munoz
15 Roswell, NM

16 Pro Se Appellee

17   Gary K. King, Attorney General
18   Santa Fe, NM
19   Anna Marie Green, Special Assistant Attorney General
20   Roswell, NM

21 for Intervenor-Appellee
 1 Alfred R. Rivera
 2 Lexigton, SC

 3 Pro Se Appellant
 4                             MEMORANDUM OPINION

 5 VIGIL, Judge.

 6        Father appeals the district court order modifying child support. Father contends

 7 that the district court erred in: (1) ordering a modified child support award that creates

 8 a financial hardship for Father; (2) failing to review Father’s supporting evidence

 9 when deciding whether to deviate from the child support guidelines; (3) not ordering

10 an abatement of child support for future summer visitation; (4) not considering the

11 potential child care tax benefit Mother may be receiving and reducing the amount of

12 work-related child care in the child support formula; and (5) not considering that the

13 work-related child care described to the court at the hearing is not actually provided

14 to the children. We affirm the district court order.

15 BACKGROUND

16           In February 2004, a stipulated judgment and order was entered ordering

17 Father to pay ongoing child support in the amount of $443.83 per month, plus $100

18 toward arrearages for a total of $543.83 per month. In April 2007, the State of New

19 Mexico, Human Services Department, Child Support Enforcement Division (CSED)

20 filed a motion to intervene and a motion to modify child support. The district court

                                               2
 1 granted CSED’s motion to intervene. Mother and Father both appeared and testified

 2 on August 7, 2007, at the hearing on the motion to modify child support. The district

 3 court ultimately ordered Father to pay child support in the amount of $878.21 per

 4 month retroactive to April 2007, when the motion to modify child support was filed.

 5 Father appeals.

 6 DISCUSSION

 7        Rule 12-213(A)(3) NMRA requires appellants to cite “to the record proper,

 8 transcript of proceedings or exhibits supporting each factual representation” in the

 9 brief in chief and Rule 12-213(A)(4) requires that the argument in the brief in chief

10 have “citations to authorities, record proper, transcript of proceedings or exhibits

11 relied on.” Father did not cite to the record proper or transcript of proceedings in his

12 brief. We are not required to search the record for support for Father’s arguments.

13 See Chavez v. Lovelace Sandia Health Sys., Inc., 2008-NMCA-104, ¶ 37, 144 N.M.

14 578, 189 P.3d 711 (stating that “we are not obligated to search the record to find

15 support for a party’s argument”). “We will not review issues raised for which there

16 are insufficient references to the record or transcript as required by the rules.” Olguin

17 v. Manning, 104 N.M. 791, 792, 727 P.2d 556, 557 (Ct. App. 1986). Additionally

18 Father attached several “addenda” to his brief in chief. Because Father fails to show

19 that these documents are in the record on appeal or exhibits in the case, we will not

                                               3
 1 consider them on appeal. See Rangel v. Save Mart, Inc., 2006-NMCA-120, ¶ 36, 140

 2 N.M. 395, 142 P.3d 983 (“[The Court of Appeals] do[es] not consider matters not of

 3 record.”); Jemko, Inc. v. Liaghat, 106 N.M. 50, 55, 738 P.2d 922, 927 (Ct. App. 1987)

 4 (“It is improper to attach to a brief documents which are not part of the record on

 5 appeal.”); Poorbaugh v. Mullen, 99 N.M. 11, 16, 653 P.2d 511, 516 (Ct. App. 1982)

 6 (stating the rules of appellate procedure do not authorize consideration of documents

 7 attached to briefs involving exhibits not identified or tendered into evidence before

 8 the trial court).

 9        We review the setting of child support for an abuse of discretion. See Styka v.

10 Styka, 1999-NMCA-002, ¶ 8, 126 N.M. 515, 972 P.2d 16. “The [district] courts

11 discretion, however, must be exercised in accordance with the child support

12 guidelines.” Id. We will hold that a district court has abused its discretion “when it

13 applies an incorrect standard, incorrect substantive law, or its discretionary decision

14 is premised on a misapprehension of the law.”                Klinksiek v. Klinksiek,

15 2005-NMCA-008, ¶ 4, 136 N.M. 693, 104 P.3d 559 (internal quotation marks and

16 citation omitted).

17 1.     Child Support Award Amount

18        The statutory child support guidelines, which were followed by the district

19 court in this case, are presumed to provide the proper amount of child support. See

                                              4
 1 Leeder v. Leeder, 118 N.M. 603, 605, 884 P.2d 494, 496 (Ct. App. 1994). Father

 2 argues that the modified child support award in the amount of $878.21 per month

 3 creates a financial hardship for him. An award that is over 40% of a payor’s gross

 4 income is presumed to result in substantial hardship that justifies deviation from the

 5 guidelines. See NMSA 1978, § 40-4-11.1(J) (1995) (amended 2008). Father’s gross

 6 income, which is not contested, is $4167 per month. Therefore, the monthly child

 7 support award totaling $928.21 (including arrears) equals 22.28% of Father’s gross

 8 income. This amount is below the salary threshold for a presumption of substantial

 9 hardship.

10        Further, while the district court has discretion to deviate from the child support

11 guidelines, it is not required to do so. See Boutz v. Donaldson, 1999-NMCA-131, ¶

12 16, 128 N.M. 232, 991 P.2d 517 (“The child support guidelines constitute a

13 ‘rebuttable presumption’ from which the court may choose to deviate under certain

14 circumstances in the sound discretion of the court, but the court is not required to do

15 so.”). As the district court explained to Father at the hearing, “the court is required

16 to follow the child support worksheets unless there is a substantial reason not to, a

17 good reason to deviate, and it’s the practice of this court to follow [the child support

18 worksheets].” The district court did not abuse its discretion in deciding that a

19 deviation from the child support guidelines was not warranted.

                                               5
 1        Because the district court modification of child support was based on

 2 application of the child support guidelines, we hold that Father has not shown an

 3 abuse of discretion. See Klinksiek, 2005-NMCA-008, ¶ 4 (stating that discretion of

 4 the district court must be exercised in accordance with the child support guidelines).

 5 2.     Review of Supporting Evidence

 6        Father argues that the district court failed to review supporting evidence that he

 7 presented at the hearing in support of his argument for a deviation from the guidelines.

 8 It appears that all of the evidence to which Father refers is that which is attached to

 9 his brief—documents that we will not consider because Father fails to show where in

10 the record he presented these documents to the district court for consideration.

11 Further, Father does not show that these documents were exhibits. Therefore, we

12 reject Father’s argument. See Rule 11-103(A)(2) NMRA (providing that error may

13 not be predicated upon a ruling which excludes evidence unless a substantial right of

14 the party is affected, and the substance of the evidence was made known to the court

15 by offer or was apparent from the context within which questions were asked); State

16 v. Shaw, 90 N.M. 540, 542, 565 P.2d 1057, 1059 (Ct. App. 1977) (stating that a tender

17 of proof is required to advise the trial court of the nature of the evidence so that the

18 trial court can intelligently consider it); State v. Lujan, 99 N.M. 453, 456, 659 P.2d

19 905, 908 (Ct. App. 1983) (stating that an appellate court cannot determine whether

                                               6
 1 evidence was properly excluded by the trial court without a tender of the excluded

 2 evidence).

 3        However, Father did testify why he believed a deviation from the guidelines

 4 was warranted. Father asserted that: (1) it is more expensive to live in his city of

 5 residence in South Carolina than it is to live in Roswell, New Mexico, where the

 6 children and Mother reside; (2) Father needed “a break” on child support because he

 7 had recently moved back to the United States from abroad; (3) the children are near

 8 the age when they would no longer need child care; and (4) Father would never be

 9 able to pay back his arrearage. After considering this testimony, the district court

10 determined that no deviation from the guidelines was required. However, the district

11 court did order, to Father’s benefit, that Father was not required to begin the

12 retroactive support payments for six months (without interest accruing) and that the

13 remaining arrears were not required to be paid monthly, but instead would be paid

14 through tax intercept. Thus, contrary to Father’s contention, the district court did not

15 ignore Father’s circumstances in its ruling and we conclude there was no abuse of

16 discretion.

17 3.     Abatement of Child Support for Summer Visitation

18        Father contends that he was unfairly denied his request for an abatement of

19 child support during future summer visitation. The district court is permitted, but not

                                              7
 1 required, to partially abate child support during the summer for visitations of one

 2 month or longer. See § 40-4-11.1(F)(1). Father’s and Mother’s mediated parenting

 3 plan provides that the children will visit Father for three weeks during the summer of

 4 2008 and for a full month in the summer of 2009. Thus, Father was not eligible for

 5 a partial abatement of child support until the summer of 2009 when the children were

 6 scheduled to visit for a full month. Furthermore, while the district court decided not

 7 to order an abatement at the time of the hearing in August 2007, it informed Father

 8 that he could raise a motion for abatement of child support the following year. The

 9 district court did not abuse its discretion in denying Father’s request for future

10 abatement of child support.

11 4.     Work-related Child Care

12        Father argues for the first time on appeal that the district court erred by not

13 taking into consideration the potential tax benefit Mother may be receiving and,

14 accordingly, not reducing the $200 for child care.

15        At the hearing, Father did not raise the issue of reducing the amount of child

16 care because of Mother’s potential tax benefit. Father’s main statement about child

17 care during the hearing was to ask the district court for permission to pay it directly.

18 After this request was denied, Father asked the district court if he could claim child

19 care on his taxes, because Father was under the misapprehension that he was paying

                                              8
 1 the full $200 for child care, rather than his share in proportion to his income. Father

 2 made no further statement regarding the child care tax benefit.

 3        Because Father did not raise the issue of reducing the child care because of

 4 Mother’s potential tax benefit at the hearing, we will not review this issue on appeal.

 5 See Spectron Dev. Lab. v. Am. Hollow Boring Co., 1997-NMCA-025, ¶ 32, 123 N.M.

 6 170, 936 P.2d 852 (“[W]e review the case litigated below, not the case that is fleshed

 7 out for the first time on appeal.”) (alteration in original) (internal quotation marks and

 8 citation omitted).

 9 5.     Children Not Currently Receiving Child Care

10        Father alleges in his brief in chief that the children have not ever received the

11 child care from their uncle that was described to the district court by Mother. Because

12 Father did not raise this issue in the district court, we will not review it on appeal. Id.

13 CONCLUSION

14        For the above reasons, we affirm the district court’s judgment.

15        IT IS SO ORDERED.

16                                                  ________________________________
17                                                  MICHAEL E. VIGIL, Judge

18 WE CONCUR:


19 ________________________________

                                                9
1 JAMES J. WECHSLER, Judge


2 ________________________________
3 JONATHAN B. SUTIN, Judge




                                     10